DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 and 02/11/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has not provided an explanation of relevance of cited document(s) discussed below.
Reference 2014/0029027 A1 is a general background reference covering: A color adjustment apparatus includes an acquisition unit acquiring the color value for specified paper of a desired image forming apparatus and a color value for unspecified paper, a generation unit generating a relational expression associating the color value for the specified paper with the color value for the unspecified paper, a registration unit obtaining and registering an association between the property information of a reference color for the unspecified paper and the relational expression, a calculation unit calculating the predicted color value for the specified paper of another image forming apparatus based on a relational expression associated with the property information of the reference color of arbitrary paper and the color value for the same paper of the other image forming apparatus, and a setting unit setting the predicted color value as a color value to be reproduced by the desired image forming apparatus, (see abstract).
	Reference JP 2014027571 A is a general background reference covering: To accurately predict a color value on a recommended paper sheet in a different image forming apparatus to simulate the color hue in a desired image forming apparatus.
SOLUTION: A color adjustment device comprises: a color value acquisition part 101 for acquiring a color value on a recommended paper sheet P1 in a printer 1 and color values on one or more types of unspecified paper sheets P*; a predictive relational expression generation part 121 for obtaining a relational expression F* to correlate the color value on the recommended paper sheet P1 to the color values on unspecified paper sheets P* for each of the unspecified paper sheets; a sheet information registration part 122 for obtaining characteristic information on the reference color in the unspecified paper sheets P* and registering the relational expression F* linked to the characteristic information of the reference color; a color value prediction part 123 for calculating a predictive color value on the recommended paper sheet P1 in a printer 2 on the basis of a relational expression F specified by characteristic information on a reference color on an arbitrary paper sheet and a color value on the arbitrary paper sheet in the printer 2; and a color simulation part 124 for setting the predictive color value as a color value to be simulated by the printer 1, (see abstract).
	Reference US 2011/0063633 A1 is a general background reference covering: Methods and systems herein provide for calibrating for a plurality of different paper types. In one embodiment, a system for calibrating a printer includes a measurement module operable to detect colors printed on a first tangible medium by the printer and convert the detected colors to a detected color characterization. The system also includes a storage module operable to store a calibration file. The calibration file includes color characterizations of a plurality of different tangible mediums and each color characterization includes color measurements for one of the plurality of different tangible mediums obtained from the printer via the measurement module when the printer is calibrated. The system also includes a calibration module operable to compare the detected color characterization to at least two color characterizations of the calibration file and determine an adjustment to an output color scheme of the printer based on the comparison to calibrate the printer, (see abstract).
	Reference EP 2284511 A1 is a general background reference covering: A method for estimating the color of a coated print includes: measuring the color of an uncoated print with a color measuring device; and estimating the color of the print when coated by a coating process based on the uncoated color measurement using a function that correlates uncoated color measurements and coated color measurements; and adjusting at least one parameter of the printing process based on the coated color estimation. The correlating function may be derived by measuring the color of a plurality of uncoated color patches; measuring the color of the plurality of patches after the patches have been coated by the coating process; and correlating the color of the coated patches with the uncoated patches based on the coated and uncoated color patch measurements, (see abstract).
Allowable Subject Matter
	Claims 1-19 are allowed. 
	The present invention is directed to a color prediction method and a color prediction program for predicting a color of a patch in a color chart used for predicting a color obtained by overprinting inks of a plurality of colors (typically, a plurality of colors including a spot color). Each independent claim identifies the uniquely distinct features:
	Regarding claim 1, a color prediction method for predicting a color of each patch when a color chart including a plurality of patches corresponding to ink densities of a plurality of 5levels is assumed to be created by applying an ink of a prediction target color to a prediction target medium with ink densities of the plurality of levels, 
the plurality of patches including a solid patch on which an ink is applied at a maximum ink density, a medium 10color patch on which an ink is not applied, and a plurality of halftone patches on which inks are applied at ink densities between the solid patch and the medium color patch, 
the color prediction method comprising: 
15a first similar color selection step of selecting a color close to the prediction target color from among a plurality of similar candidate colors as a first similar color, the plurality of similar candidate colors being a plurality of colors for which spectral characteristics of 20the solid patch in a reference medium and spectral characteristics of the solid patch in the prediction target medium are obtained, the reference medium being a medium in which spectral characteristics of the solid patch for the prediction target color are obtained; 
25a first relational expression calculation step of 74obtaining a first relational expression for the first similar color, the first relational expression representing a relationship between the spectral characteristics of the solid patch in the reference medium and the spectral 5characteristics of the solid patch in the prediction target medium; 
a solid prediction step of obtaining predicted values of spectral characteristics of the solid patch in the prediction target medium for the prediction target color by 10applying the spectral characteristics of the solid patch in the reference medium for the prediction target color to the first relational expression; and 
a halftone prediction step of, based on the predicted values obtained in the solid prediction step, obtaining 15predicted values of spectral characteristics of the plurality of halftone patches in the prediction target medium for the prediction target color.

The closest prior art, Takahashi et al. (US 2005/0111017 A1) in view of Sekine (US 7,835,032 B2) fails to anticipated or render obvious at least underlined limitations.
	Regarding claim 1, Takahashi et al. (US 2005/0111017 A1) discloses an image processing method and apparatus suitably applied to image input/output apparatuses such as a digital camera, color printer, and the like and, more particularly, to an image processing method and apparatus, which use a color reproduction process for spectrally reproducing object colors (matching a spectral distribution).
	Sekine (US 7,835,032 B2) discloses a color separation technology as pertains to print processing, and in particular, to a spectral color separation technology for contiguously separating a color of a color image on a spectral basis.
However, Takahashi et al. (US 2005/0111017 A1) in view of Sekine (US 7,835,032 B2) do not specifically disclose “25a first relational expression calculation step of 74obtaining a first relational expression for the first similar color, the first relational expression representing a relationship between the spectral characteristics of the solid patch in the reference medium and the spectral 5characteristics of the solid patch in the prediction target medium; a solid prediction step of obtaining predicted values of spectral characteristics of the solid patch in the prediction target medium for the prediction target color by 10applying the spectral characteristics of the solid patch in the reference medium for the prediction target color to the first relational expression; and 
a halftone prediction step of, based on the predicted values obtained in the solid prediction step, obtaining 15predicted values of spectral characteristics of the plurality of halftone patches in the prediction target medium for the prediction target color”. Therefore claim 1 is allowed (in combination with the other claimed limitations and/or features), as claimed in independent claim 1.
 	Independent claims 18 and 19 are reciting the same or similar claim limitations or features as recited in claim 1. Therefore, independent claims 18 and 19 are found to be allowable over the closest prior art of record mentioned above, for the same or similar reasons as discussed and stated above in independent claim 1.
 	Regarding claims 2-17, the instant claims are dependent on allowable claim 1 and thus allowable.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/           Primary Examiner, Art Unit 2672